Citation Nr: 0830506	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  00-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for scar and scar tissue of the left groin.

2.  Entitlement to an initial rating in excess of 10 percent 
for scar and scar tissue of the right groin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded this case in July 2005.  
The veteran testified before the undersigned at a hearing 
held at the RO in September 2005. 

In a January 31, 2006, decision the Board granted service 
connection for left middle finger disability; denied 
entitlement to a compensable evaluation for bilateral 
postoperative inguinal hernia; denied entitlement to an 
initial rating in excess of 10 percent for scar and scar 
tissue of the left groin; granted an initial 10 percent 
evaluation for scar and scar tissue of the right groin for 
the period from June 16, 1999; and denied an initial rating 
higher than 10 percent for scar and scar tissue of the right 
groin from August 10, 2001.  The veteran appealed the January 
2006 decision (except for the grant of service connection) to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2007 memorandum decision, the Court 
affirmed the Board's denial of a compensable rating for 
postoperative inguinal hernia, and vacated the Board's 
decision as to the denial of ratings in excess of 10 percent 
for the scar and scar tissue of the right and left groin.  
The Court remanded the case to the Board as to the latter two 
issues only.

In the January 2006 Board decision, after addressing the 
proper evaluation assignable for the postoperative inguinal 
hernia and the associated scars and scar tissue, the Board 
made the following observation:

[T]his appeal concerns the limited issues of [the proper 
ratings for the postoperative inguinal hernia and the 
scar and scar tissue] . . . .  The veteran's service-
connected [postoperative hernia] has apparently caused 
additional, separate medical problems-particularly 
those disabilities addressed in the May 2004 rating 
decision.  To the extent that separate service-connected 
disabilities worsen, or additional, separate 
disabilities develop[], a veteran retains the right . . 
. to file a claim for an increased rating, or a claim of 
service connection, at the RO.

In the November 2007 memorandum decision, the Court took 
issue with the above paragraph, stating that "the onus does 
not rest solely on [the veteran, because] VA must 'determine 
all potential claims raised by the evidence . . . .'"  The 
Court concluded that in "light of all of the evidence 
gathered during the development of [the] claims, remand is . 
. . required for the Board to sympathetically view [sic] the 
evidence to determine any potential claims."

The Board points out that the January 2006 paragraph was 
written in response to the veteran's testimony, wherein he 
mentioned symptoms associated with certain of his service-
connected disorders, but did not actually allege that they 
had worsened since the May 2004 rating action.  He also 
testified that his staphylococcus infections were responsible 
for heart problems and for a lump under one of his armpits 
with associated arm pain.  Following the January 2006 
decision, the veteran also raised the following issues:  
whether there was clear and unmistakable error in an April 2, 
1976, rating decision which assigned an initial 
noncompensable evaluation for bilateral inguinal hernia and 
which did not include application of the bilateral factor; 
service connection on a secondary basis for ilio-inguinal 
nerve entrapment; special monthly compensation based on loss 
of use of a creative organ; and service connection for 
chronic fatigue syndrome.

Given the above, and after a sympathetic review of the 
evidence and statements of the veteran, the Board hereby 
refers the following issues to the RO for appropriate action:  
Entitlement to an increased rating for psychiatric 
disability; entitlement to an increased disability rating for 
staphylococcic infections with recurrent prostatitis and pain 
in the right kidney and lower abdominal area; entitlement to 
an increased rating for postoperative residuals of bilateral 
inguinal hernia; entitlement to service connection for heart 
disability; entitlement to service connection for an armpit 
lump with associated arm pain; entitlement to service 
connection for chronic fatigue syndrome; entitlement to 
special monthly compensation based on loss of use of a 
creative organ; and whether there was clear and unmistakable 
error in an April 2, 1976, rating decision which assigned an 
initial noncompensable evaluation for bilateral inguinal 
hernia and which did not include application of the bilateral 
factor.

The veteran has also alleged that he is entitled to 
compensation pursuant to 38 U.S.C.A. § 1151 for injury to his 
sperm cord resulting from his hernia surgeries in service at 
a VA facility.  In light of his allegation, the Board also 
refers the following two issues to the RO for appropriate 
action: entitlement to service connection for sperm cord 
disability; and entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for injury to the sperm cord resulting 
from surgeries in service at a VA facility.

The record reflects that medical evidence was added to the 
record since the January 2006 Board decision.  Notably, 
however, none of this evidence pertains to the current 
severity of the scar and scar tissue of the left and right 
groin.  Consequently, remand of the case for the purpose of 
allowing the RO to review the evidence in the first instance 
is not required. 

 
FINDINGS OF FACT

1.  The service-connected scar and scar tissue of the left 
groin is not manifested by limited motion in an area 
exceeding 12 square inches, or even by a compensable 
restriction of motion in any affected part.
 
2.  The service-connected scar and scar tissue of the right 
groin is not manifested by limited motion in an area 
exceeding 12 square inches, or even by a compensable 
restriction of motion in any affected part.

3.  The veteran's scar and scar tissue of the left and right 
groin are not located on either lower extremity, and do not 
involve paired skeletal muscles.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for scar and scar tissue of the left groin have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.26, 4.118, Diagnostic Code 7804 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for scar and scar tissue of the right groin have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.26, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, once the claims at issue were 
substantiated through the grant of service connection in 
November 1999 and were assigned an initial disability rating 
and effective date for the grant of service connection, VA 
had no further notice obligations under 38 U.S.C.A. § 5103(a) 
with respect to the veteran's disagreement with the initial 
ratings assigned.  The record reflects that the veteran did 
receive the notice to which he is entitled under 38 U.S.C.A. 
§§ 5103A and 7105.  See Dingess/Hartman, 19 Vet. App. at 490-
91; 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159(b)(3)).  Although the veteran was not 
provided with notice of the information and evidence 
necessary to substantiate the initial rating and the 
effective date to be assigned in the event his claims were 
successful prior to November 1999, neither the veteran nor 
his representative has alleged prejudice from the failure to 
provide preadjudicatory notice as to the initial ratings 
and/or effective dates assigned.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) (clarifying that prejudice is not 
presumed from the failure to provide preadjudicatory notice 
of a downstream element where the underlying claim for 
service connection has been substantiated).  Compare Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorders at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He has been examined in connection with 
the initial ratings claims.  The Board acknowledges the 
veteran's contention that VA has failed to assist him in 
investigating why his inguinal hernias required two 
successive operations in service, rather than one operation 
involving both sides.  The issue before the Board involves 
the proper disability rating assignable for the disorders at 
hand.  The thought process or quality of judgment of his 
surgeons in service is not relevant to that inquiry.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

Service connection was granted for postoperative bilateral 
inguinal hernia in April 1976.  In November 1999, the RO 
granted service connection for scar and scar tissue of the 
left and right groin, assigning respective 10 percent and 0 
percent disability evaluations for the disorders, effective 
June 16, 1999.  In May 2004, the RO increased the evaluation 
assigned the right groin scar to 10 percent, effective August 
10, 2001.  As noted in the Introduction, in January 2006 the 
Board determined that the veteran was entitled to a 10 
percent evaluation for the right groin scar for the entire 
period from June 16, 1999; the Court left this determination 
intact when vacating the Board's January 2006 decision. 

Prior to 1998, post-service references in the medical records 
on file to the scarring associated with veteran's bilateral 
inguinal hernia repair indicate only that the scars were 
well-healed and non-adherent; they measured 5-inches and 4-
inches on, respectively, the right and the left.  In a 
December 1998 statement, Dr. R. Vitko noted that the 
veteran's left groin incision demonstrated some atrophy of 
the subcutaneous tissue and some nodularity, but did not show 
anything specifically suggesting the presence of a granuloma.  

At a September 1999 VA examination, the veteran reported that 
he developed a lump in the scar tissue of the left groin in 
1985, at which time infected sutures were discovered.  (The 
operative report for the removal of those sutures is of 
record, as is the associated pathology report.)  He further 
reported that the lump recurred two years later, at which 
time he was assured he did not have a recurrent hernia; he 
was eventually diagnosed as having a prostate infection.  His 
current complaints included localized pain in the lower end 
of the left incision.  Physical examination of the inguinal 
areas demonstrated the presence of a 5-inch scar with some 
deformity in the left groin, and tenderness over the left 
pubic tubercle.  There was a 5-inch incision in the right 
groin, which was well-healed with no associated discomfort.  
The examiner concluded that the veteran had scar tissue 
around the nerve in the left inguinal area following repair 
of a left inguinal hernia, which caused pain that was 
localized over the left pubic tubercle.  The examiner noted 
that there was no pain in the right groin.

An August 2001 VA general surgery note documented complaints 
of constant pain in the left inguinal area, with the recent 
development of a burning sensation in the right inguinal 
area.  A September 2001 VA general surgery note documents a 
history of pain in the left inguinal area, and, since January 
2000, a burning pain in the right inguinal area radiating to 
his testicle.

A December 2001 VA pain clinic entry records the veteran's 
complaint of sharp left groin pain, and burning pain over the 
surgery scar in the right groin.  Physical examination showed 
the absence of localized tenderness to palpation of the 
inguinal scars.  A January 2002 VA progress note notes the 
presence of tenderness to palpation in the left groin; the 
assessment indicated the possibility of inguinal nerve 
entrapment, and noted that symptoms had improved in the past 
with medication.  A February 2004 entry notes complaints of 
trouble walking due to inguinal pain; the treatment records 
show he had a normal gait.

In a February 2003 statement, Dr. Sanchez indicated that he 
was allowing the veteran to return to work with some time 
restrictions.  He explained that the time restrictions were 
required because of psychiatric problems, and that the 
veteran had previously been prevented from even returning to 
work because of an altercation.

At a July 2003 VA psychiatric examination, the veteran 
reported that the inguinal pain occasionally impaired his 
ability to walk.

The veteran underwent a VA examination in December 2003.  He 
reported symptoms including pulling sensations on the right 
with lifting.  The veteran also reported pain in the left 
inguinal area when lifting and with prolonged standing.  
Physical examination disclosed the presence of a 6.25-inch by 
0.125-inch (0.78 square inch) scar in the right inguinal 
area; deep pressure caused tenderness in the area of the 
scar.  The examiner noted the presence of adherence to the 
underlying tissue, and described the scar as deep, but 
determined that the scar was not unstable, and did not 
involve loss or damage to the subcutaneous tissues.  The 
examiner also determined that there was no limitation of 
motion or other limitation of function, except that the 
veteran did have tenderness and a pulling sensation in the 
area of the scar when lifting heavy objects, or strains in 
the extremes of motion.  

As to the left inguinal scar, the veteran reported 
experiencing tugging and pulling in the left inguinal area 
that radiated down to the left testicle and into the left 
abdomen.  He indicated that the symptoms were worse with 
heavy lifting and prolonged standing, including at work.  He 
indicated that he loses about 2 days of work every 3 months 
because of discomfort in the area of the hernias and from 
discomfort associated with prostatitis, although at another 
point the examiner indicated that the veteran reported losing 
about 2 days of work each week.  (At his contemporaneous 
psychiatric examination, he reported that his psychiatric 
problems caused him to miss work as well).  Physical 
examination showed that the scar was 5.25 inches in length 
with a depressed area in the lateral half of the incision 
measuring 1.5 x 1-inches in size with a depression measuring 
0.25-inch in depth; the examiner noted that the depression 
represented a defect from the removal of soft tissue and 
infected sutures during the 1985 operation (which records 
show involved the removal of sutures infected with 
staphylococcus organisms).  

The examiner concluded that the left inguinal scar was tender 
to palpation, and deep with adherence to underlying tissue 
and a loss of tissue, but that the scar was not unstable.  
The examiner determined that the scar caused some limitation 
of function in that the veteran experienced pulling and 
discomfort in the area of the left inguinal scar when lifting 
heavy objects, or when flexing or extending his body to the 
extremes of motion.  

At his hearing before the undersigned, the veteran testified 
that when he pressed down on the incisional areas, he felt 
sharp pain.  He stated that the right scar was not tender on 
the outside, but caused discomfort deeper inside.

In statements on file, the veteran indicates that he 
sometimes leaves work early because of the pain.  He 
accompanied his statements with leave records from his 
employer showing that he requested sick leave in April 2001 
and December 2003 for what he reported was an inability to 
walk because of hernia pain.  More recently, the veteran 
reported he lost a former job because of other factors such 
as depression, and attributed his work problems to fatigue 
and depression.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected scar and scar tissue of the left and right 
groin.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

The scar and scar tissue of the left and right groin are 
currently evaluated as, respectively, 10 and 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars which were tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  A 10 percent evaluation was also warranted 
for superficial scars which were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A scar could also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders. Under the revised criteria, a 10 
percent evaluation is warranted for superficial scars which 
are painful on examination. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  

A 10 percent evaluation also is warranted for scars (other 
than head, face, or neck), in an area or areas exceeding 6 
square inches (39 sq. cm.) that are deep or that cause 
limited motion.  Such scars in an area or areas exceeding 12 
square inches (77 sq. cm.) that are deep or that cause 
limited motion warrant a 20 percent evaluation.  A deep scar 
is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801 and Note (2) (2007).

A 10 percent evaluation is warranted for scars (other than 
head, face, or neck) in an area or areas of 144 square inches 
(929 sq. cm.) or greater, that are superficial and that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2007).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1) (2007).

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  


Schedular evaluation

Turning first to the left scar, 10 percent is the maximum 
schedular evaluation assignable for a tender and painful scar 
under the former criteria.  A 10 percent is also the maximum 
schedular evaluation assignable under the diagnostic code 
relating to scars which are poorly nourished or ulcerated.  
With respect to limitation of motion of affected part, the 
December 2003 examiner indicated that the scarring did not 
include any such limitation of motion or function, and the 
record otherwise does not show that the scarring affects 
motion of any extremity; at most, the veteran feels a tugging 
on his abdomen, and does not report any actual restriction of 
his lower extremities at all, let alone to a compensable 
degree.  (Although he at one point reported trouble walking 
because of groin pain, he does not allege any actual 
restricted movement of the legs themselves because of the 
scar.)  An evaluation in excess of 10 percent under the 
former criteria is not warranted.

With respect to the current criteria, although the record 
shows that the left scar is deep, inasmuch as it involves 
underlying soft tissue damage, and limited motion, the scar 
is not at least 12 square inches in area, as required for 
assignment of a 20 percent evaluation.  Nor is it shown to 
otherwise affect motion in an affected part to a compensable 
degree.  Again, the scar does not actually affect motion in a 
joint.  An evaluation in excess of 10 percent therefore is 
not warranted under the current criteria.

Turning to the right scar, as already noted, 10 percent is 
the maximum schedular evaluation assignable for a tender and 
painful scar, or for a scar which is poorly nourished or 
ulcerated, under the former criteria.  As to limitation of 
motion of affected part, the December 2003 examiner indicated 
that the scarring did not include any such limitations, and 
the record otherwise does not show that the scarring affects 
motion of a part to even a compensable degree, let alone a 
degree of 20 percent.  An evaluation in excess of 10 percent 
under the former criteria for the right groin scar is not 
warranted.

With respect to the current criteria, the record shows that 
the right scar is deep and involves some limited motion, but 
that the scar is not at least 12 square inches in area, as 
required for assignment of a 20 percent evaluation.  Nor is 
it shown to otherwise affect motion in an affected part to a 
degree of at least 20 percent.  The Board notes in this 
regard that Diagnostic Code 7801 already inherently 
contemplates that there will be some limitation of motion 
associated with a deep scar.  An evaluation in excess of 10 
percent therefore is not warranted under the current 
criteria.

In sum, the record does not support a rating in excess of 10 
percent under any applicable diagnostic code for the left or 
right groin scars under either the former or the current 
rating criteria.  Entitlement to an initial rating in excess 
of 10 percent for either scar is denied.  38 C.F.R. § 4.3 
(2007).

The Board lastly notes that the RO, in granting service 
connection for scar and scar tissue of the left and right 
groin, assigned an effective date for the grants of June 16, 
1999.  The Board has reviewed the evidence on file and 
concludes that it shows that the underlying level of severity 
for the veteran's scar disorders has been at the 10 percent 
level, but not higher, since June 16, 1999.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning June 16, 1999, a higher rating is not 
warranted for any time since the award of service connection 
for either disorder.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  Although the veteran contends that his 
groin conditions cause him to occasionally miss work, the 
only corroborative evidence consists of sick slips for 2 
days.  He has not otherwise explained how his scars have 
interfered with his employment or suggested that the sick 
leave taken has adversely affected his employment.  The Board 
also points out that the December 2003 examiner's reference 
to missing 2 days of work each week is clearly a 
transcription error, as it is inconsistent not only with 
other statements in the same report, but with the veteran's 
statements prior to and after that examination.  The Board 
moreover points out that the record is rife with references 
by physicians and the veteran himself to psychiatric 
disability causing most of the interference with his 
employment.  

In addition, there is no evidence that the disorders have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disabilities are unusual or 
exceptional.  In short, the evidence shows that the level of 
severity and symptomatology of the veteran's service-
connected scars comport reasonably with established criteria 
found in the rating schedule for those disabilities.  In such 
circumstances, referral of the case for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Bilateral factor

In its November 2007 decision, the Court believed that the 
veteran's argument concerning application of the bilateral 
factor merited consideration by the Board.  According to the 
Court, the veteran contended that the scar on the left 
inguinal area, when coupled with the scar on the right 
inguinal area, entitled him to application of the bilateral 
factor under 38 C.F.R. § 4.26.  The Court instructed the 
Board to consider this argument, noting that "it appears 
[the veteran] is arguing that, because VA has deemed the 
hernias a bilateral condition, it follows that the secondary 
scars are related to 'paired extremities.'"
 
Pursuant to 38 C.F.R. § 4.26, when a partial disability 
results from disease or injury of both arms, or of both legs, 
or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  The bilateral factor 
will be applied to such bilateral disabilities before other 
combinations are carried out and the rating for such 
disabilities including the bilateral factor in this section 
will be treated as 1 disability for the purpose of arranging 
in order of severity and for all further combinations.  The 
use of the terms "arms" and "legs" is not intended to 
distinguish between the arm, forearm and hand, or the thigh, 
leg, and foot, but relates to the upper extremities and lower 
extremities as a whole.  The bilateral factor is not 
applicable unless there is partial disability of compensable 
degree in each of 2 paired extremities, or paired skeletal 
muscles.  38 C.F.R. § 4.26 (2007).

The scars at issue affect the inguinal region, and are not 
located on the veteran's legs.  None of the medical evidence 
on file, including the December 2003 VA examination even 
suggests that the scars affect the legs.  The Board point out 
that, the veteran's understanding to the contrary 
notwithstanding, 38 C.F.R. § 4.26 is very specific in 
limiting its application to (1) the extremities (defined in 
the regulation as the legs and arms); and (2) paired skeletal 
muscles.  It does not purport to have broader applicability 
to any disorder which happens to be bilateral in nature.  It 
is no more applicable to a "bilateral" groin injury than it 
is to "bilateral" hearing loss, injuries affecting both 
sets of ribs, or disease affecting both lungs or both 
kidneys.  

The veteran clearly is not entitled to application of the 
bilateral factor on account of injury to paired extremities.  
Nor are the scars at issue productive of partial disability 
to paired skeletal muscles.  In this regard, the Board points 
out that the right scar, while adherent to the underlying 
muscle, has not resulted in any loss of tissue.  The left 
scar is associated with some loss of the underlying tissue, 
but the evidence does not demonstrate that the groin muscles 
involved are skeletal muscles.  The December 2003 examiner 
described the functional effect of the scars as involving a 
pulling on the abdominal muscles.  The examiner even pointed 
out that the tissue loss involved with the left scar was 
related to the abdominal muscle.  Neither the December 2003 
examiner nor any other clinician has suggested that the 
veteran's scars involve impairment to a skeletal muscle.  

The Board additionally notes in this regard that inguinal 
muscles are not contemplated in the muscle injury codes 
relating to muscles which affect motion of a joint.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5310 to 5318.
  
In short, the veteran's bilateral inguinal hernias, and hence 
the scars associated therewith, a partial disability results 
from disease or injury of both arms, or of both legs, or of 
paired skeletal muscles,  do not involve scars do not involve 


ORDER

Entitlement to a rating in excess of 10 percent for scar and 
scar tissue of the left groin is denied.

Entitlement to a rating in excess of 10 percent for scar and 
scar tissue of the right groin is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


